DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-18 are pending of which claims 1, 6 and 9 are in independent form.
Claims 1, 3, 6, 8, 9, 11 and 18 objected to.
	Claim interpretation (35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph) for claims 1-18. 
Claims 1, 2, 4-7, 9, 10, 12-17 are rejected under 35 U.S.C. 102(a)(2).  
	Claims 3, 8, 11 and 18 are rejected under 35 U.S.C. 103.  


Claim Objections
Claims 1, 3, 6, 8, 9, 11 and 18 objected to because of the following informalities:  
Regarding claims 1, 3, 6, 8, 9, 11 and 18, recite “m ‘ n” and “m x n” however it is not clear what “m ‘ n” is and how is it different than “m x n”. Examiner hereby has given “m ‘ n” and “m x n” broadest reasonable interpretation. 
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: word extraction unit; text vector computation unit; word vector computation unit; index value computation unit; classification model generation unit; classification model generation unit; prediction data input unit; phenomenon prediction unit; learning data input unit; in claims 1-8, 11-18.
Examiner has reviewed the specification and has interpreted that each one of the units to include CPU, a RAM, a ROM, etc. of a computer.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: word extraction means; vector computation means; index value computation means; classification model generation means; prediction data input means; a phenomenon prediction means, in claims 9 and 10.
Examiner has reviewed the specification and has interpreted that each one of the “means” to include CPU, a RAM, a ROM, etc. of a computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9, 10, 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIU; Bingyuan et al. (US 20190087490 A1) [Liu].

	Regarding claims 1, 6, 9 and 10, Liu discloses, a phenomenon prediction device characterized by comprising: a word extraction unit that analyzes m (m is an arbitrary integer of 2 or more) texts and extracts n (n is an arbitrary integer of 2 or more) words from the m texts (It should be noted that a word feature extraction layer and the text feature extraction layer may use a recursive structure, to ensure that a semantic feature vector of a word determined by using the word feature extraction layer can reflect semantic information of the word, and can further reflect a dependency relationship of the word in a context, so as to further ensure that a semantic feature vector of the text 
a text vector computation unit that converts each of the m texts into a q-dimension vector (q is an arbitrary integer of 2 or more) according to a predetermined rule, thereby computing m text vectors including q axis components (In addition, by using the word vector model obtained by training the word vector tool, each word included in the text dataset may be converted into a word vector of K dimensions. K is a natural number greater than or equal to 1, and a value of K may be preset¶ [0094]. When the text does not meet the matching rule, and when the keyword vector of the text is determined based on the keyword of the text, a quantity of the multiple keywords included in the keyword library may be determined. Then, all keywords in the text are converted into a vector of which a quantity of dimensions is equal to the quantity, and the vector is determined as the keyword vector of the text ¶ [0119]-[0120]); 
a word vector computation unit that converts each of the n words into a q-dimension vector according to a predetermined rule, thereby computing n word vectors including q axis components (In addition, by using the word vector model obtained by training the word vector tool, each word included in the text dataset may be converted into a word vector of K dimensions. K is a natural number greater than or equal to 1, and a value of K may be preset by a person skilled in the art ¶ [0094]. Also see ¶ [0119]-[0120]); 
an index value computation unit that takes each of inner products of the m text vectors and the n word vectors, thereby computing m ' n similarity index values reflecting a relationship between the m texts and the n words (calculating similarity between the word vector corresponding to the keyword and the word vector corresponding to each word included in the text dataset; where because semantic information of the potential extended word of the keyword is similar to semantic information of the keyword, the similarity between the word vector corresponding to the keyword and the word 
a classification model generation unit that uses the m ' n similarity index values computed by the index value computation unit to generate a classification model for classifying the m texts into a plurality of phenomena based on a text index value group including n similarity index values per one text (classifying the text based on the keyword of the text and the matching rule library by using the pattern matching classifier, to obtain the first probability that the text belongs to each of the multiple preset classes, …, then calculate similarity between the keyword vector of the text and the keyword vector of the matching rule, and determine the similarity obtained by means of calculation as a first probability that the text belongs to a preset class corresponding to the matching rule; the keyword in the text is identified by using the pattern matching classifier, ¶ [0022]. for each of the multiple preset semantic feature vectors, calculating similarity between the preset semantic feature vector and the semantic feature vector of the text by using the semantic classifier; where for example, the similarity between the preset semantic feature vector and the semantic feature vector of the text may be calculated by using a classification layer of the semantic classifier ͔¶[0029]-[0030]. Also see ¶ [0070], [0114], [0129]); 
a prediction data input unit that inputs one or more texts to be predicted as prediction data (determining, based on the keyword library and the matching rule library by using a pattern matching classifier, a first probability that a text belongs to each of multiple preset classes ¶ [0011], [0012], [0019] and [0022]-[0025], [0030], [0033], [0037], [0038], [0065], [0069]-[0072]); and 
a phenomenon prediction unit that predicts one of a plurality of phenomena from the prediction data to be predicted by applying a similarity index value obtained by executing processing of the word extraction unit, the text vector computation unit, the word vector computation unit and the index value computation unit for the prediction data input by the prediction data input unit to the classification model generated by the classification model generation unit (classifying the text based on the keyword of the text and the matching rule library by using the pattern matching classifier, to obtain the first probability that the text belongs to each of the multiple preset classes, where for example, for each of the multiple matching rules included in the matching rule library, the pattern matching classifier may determine, based on the keyword of the text, whether the text meets the matching rule, and when the text meets the matching rule, determine that a first probability that the text belongs to a preset class corresponding to the matching rule is 1, or when the text does not meet the matching rule, determine a keyword vector of the text based on the keyword of the text, determine a keyword vector of the matching rule based on at least one keyword included in the matching rule, then calculate similarity between the keyword vector of the text and the keyword vector of the matching rule, and determine the similarity obtained by means of calculation as a first probability that the text belongs to a preset class corresponding to the matching rule; the keyword in the text is identified by using the pattern matching classifier, an identification process is simple and convenient, and because the keyword library is extended and updated, the keyword of the text can be identified more accurately; and then the text may be classified based on the keyword of the text and the matching rule library by using the pattern matching classifier, to obtain the first probability that the text belongs 

Regarding claims 2 and 7, Liu discloses, characterized in that the text vector computation unit and the word vector computation unit set, to a target variable, a value obtained by computing and adding a probability that one of the m texts is expected from one of the n words, or a probability that one of the n words is expected from one of the m texts for all combinations of the m texts and the n words, and compute a text vector and a word vector for maximizing the target variable (classifying the text based on the keyword of the text and the matching rule library by using the pattern matching classifier, to obtain the first probability that the text belongs to each of the multiple preset classes, where for example, for each of the multiple matching rules included in the matching rule library, the pattern matching classifier may determine, based on the keyword of the text, whether the text meets the matching rule, and when the text meets the matching rule, determine that a first probability that the text belongs to a preset class corresponding to the matching rule is 1, or when the text does not meet the matching rule, determine a keyword vector of the text based on the keyword of the text, determine a keyword vector of the matching rule based on at least one keyword included in the matching rule, then calculate similarity between the keyword vector of the text and the keyword vector of the matching rule, and determine the similarity obtained by means of calculation as a first probability that the text belongs to a preset class corresponding to the matching rule; the keyword in the text is identified by using the pattern matching classifier, an identification process is simple and convenient, and because the keyword library is extended and updated, the keyword of the text can be identified more accurately; and then the text may be classified based on the keyword of the text and the matching 

Regarding claims 4, 12 and 13, Liu discloses, further comprising a learning data input unit that inputs the m texts as learning data, which one of the plurality of phenomena is a phenomenon to which each of the m texts corresponds being known, wherein processing of the word extraction unit, the text vector computation unit, the word vector computation unit, the index value computation unit, and the classification model generation unit is executed for the m texts input as the learning data by the learning data input unit (Further, before the second probability that the text belongs to each of the multiple preset classes is determined based on the multiple preset semantic feature vectors included in the semantic classifier, a preset text set may be obtained, and multiple preset texts included in the preset text set are pre-processed, to obtain a second training corpus. Then, the second training corpus train a to-be -trained semantic classifier, to obtain the semantic classifier. The preset text set includes multiple preset texts, and each of the multiple preset classes is corresponding to at least one preset text ¶ [0138], [0141] and [0143]).

Regarding claims 5, 14, 15, 16 and 17, Liu discloses, further comprising a reward determination unit that determines a reward given to the classification model generation unit according to an actual phenomenon with respect to a phenomenon predicted by the phenomenon prediction unit, wherein the classification model generation unit modifies the classification model according to a reward determined by the reward determination unit (Further, before the second probability that the text belongs to each of the multiple preset classes is determined based on the multiple preset semantic feature vectors included in the semantic classifier, a preset text set may be obtained, and multiple preset texts included in the preset text set are pre-processed, to obtain a second training corpus. Then, the second training corpus train a to-be -trained semantic classifier, to obtain the semantic classifier. The preset text set includes multiple preset texts, and each of the multiple preset classes is corresponding to at least one preset text ¶ [0138], [0141] and [0143]. Examiner specifies that training models always improve the classification model by monitoring the learning and therefore giving rewards (improving the model by learning) to classification models).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 8, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Clinchant; Stephane et al. (US 20130204885 A1) [Clinchant].

Regarding claims 3, 8, 11 and 18, Liu teaches all the limitations of claims 1, 6, 2 and 7 (repectively).

Clinchant discloses, characterized in that the index value computation unit calculates a product of a text matrix having the respective q axis components of the m text vectors as respective elements and a word matrix having the respective q axis components of the n word vectors as respective elements, thereby computing an index value matrix having the m ' n similarity index values as respective elements (With reference to FIG. 3, a more detailed illustrative example of operation of the word embedding transform generating module 8 is described. In this example the word embedding transform generating module 8 operates on a set of training documents 50 represented as bags of words (BOW). In an operation 52, the BOW representations are configured as a term-document matrix X. In an operation 52, the corpus of documents 50 is represented as a term-document matrix X=(x.sub.wd) where rows correspond to words and columns to documents. Put another way, each column of the term-document matrix X is the BOW representation of one document. The term document matrix X has size t.times.n where t is the number of indexing terms (i.e., text words of the vocabulary) and n the number of documents in the collection 50. In an operation 54, the term-document matrix X is converted to a term frequency-inverse document frequency (TF-IDF) matrix I. The TF-IDF matrix I can be thought of as a normalized version of the term-document matrix X. In an operation 56, a dimensionality reduction algorithm is applied to generate K-dimensional word vectors corresponding to the text words of the term-document matrix. Let us denote by W=[w.sub.i,i . . . N] the vocabulary of words used in the model generation. (As discussed elsewhere herein, although a fixed set of vocabulary words is used in the initial model training, an advantage of the disclosed approaches is that the set of 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Clinchant’s system would have allowed Liu to facilitate characterized in that the index value computation unit calculates a product of a text matrix having the respective q axis components of the m text vectors as respective elements and a word matrix having the respective q axis components of the n word vectors as respective elements, thereby computing an index value matrix having the m ' n similarity index values as respective elements. The motivation to combine is apparent in the Liu's reference, because it provides an improved system for performing automated information management, automated document retrieval, automated document 

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






1/29/2021
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154